DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 9/27/2022. 
 	Claims 17-20, 22, 23, 26, 28-41, 43 and 44 are pending. 
This application claims priority to provisional application 62/148,366 filed 4/16/2015. 

Response to Amendments
Applicants’ amendment is sufficient to overcome the rejections under 35 USC 112, first paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 recites the limitation "the cell" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this reference is in reference to the fraction of cells or the entire population of single cells. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 41 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims refer to limitations that have been cancelled. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 18, 20, 22, 23, 26, 28-32, 34, 36, 37 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gersbach et al (US 20160201089). This is a new rejection necessitated by applicants’ amendment. 
Gersbach teaches partial silencing of genes with a KRAB-dCas9 fusion protein. 
The steps are as follows, Gersbach teaches identifying dCas9-Krab which silences gene expression (see ¶0420). It is expressed in the cell (see ¶0090). The gRNA is used to induce activity of dCas9. The specification does not define the term “inducer” but also claims dCas9. Hence, the broadest reasonable interpretation is that the concentration of compound used to activate the fusion component is an inducer. As the dose increases, the expression decreases (¶0091). At a certain dose, the effect is all or none. 

    PNG
    media_image1.png
    423
    638
    media_image1.png
    Greyscale

Figure 53 shows the complex can bind at the initiation site. 
It is noted that a number of claims are descriptive qualifications of limitations that are a choice in claim 17. However, these claims (claims, 30, 32, 34, 36, 37 and 40) do not require that the CR protein be the related choice. 
The claims recite that the method involves controlling a fraction of cells. It is not clear how the instant steps are distinguishable from the method steps of Gersbach et al. Hence, one would expect the same steps to lead to the same result. In other words, if increasing or decreasing inducer modulates the fraction of cells that expect the desired characteristic then Gersbach teaches this. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20, 22, 23, 26, 28-40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Gersbach et al (US 20160201089) in view of Ferry (WO 2012143401) and Haynes et al (JBC, 2011, pages 27176-27182) or Backs et al (US 20070142285 in view of Palmisano et al (PNAS, 2012, pages 2284-2293) or Naldini et al (US 20190032049). This rejection is necessitated by applicants’ amendment. 
Gersbach et al provide the basic teachings of the claims. 
Ferry et al teach means of attaching KRAB to tetR (see figure 2). Hence, one could use this fusion in the methods with dox as an inducer. 
Naldini et al tach that DNMT3B can be linked to tetR (see e.g. abstract and ¶0019). This is used to bind to and regulate expression of a target gene. The expression is permanently silenced (figure 1). 
Haynes et al teach EED is a chromatin regulator with activity that is silencing and reactivation i.e. partial committing to silencing (page 27178, col 1 and col 2 respectively). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It is fused to a DBD (see e.g. figure 2 and 3) which is introduced into a population of cells. 
Backs et al teach tunable silencing of a target gene with HDAC4 which Palmisano et al teach that HDAC4 mediates silencing but also reactivation (hence reversible silencing). 
 Together, these findings are consistent with a major role of HDAC4 in the reactivation process of epigenetically silenced transgenes triggered by amino acid starvation

It is fused to a DBD (see e.g. figure 3) and introduced into a population of cells.
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made that the chromatin regulators of Ferry, Haynes and Backs in view of Palmisano et al could have been used in the methods of Gersbach et al. Such a modification would have resulted in the claimed methods for tet, HDAC4 and EED. As noted above: 1) Gersbach et al teaches regulatable means of chromatin silencing and reactivation 2) Ferry teaches that KRAB can mediate this effect with tetR regulation, 3) Haynes teaches that EED is a chromatin regulator that is used in a similar method 4) Backs et al teach construction of a fusion comprising a DNA binding domain that binds to a genetic region for use of HDAC4 wherein Palmisano et al teach the function of Backs on genomic regulation is to reversibly silence genes and 5) Naldini teaches use of DNMT3B which permanently silences genes. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that use of the construct of Haynes and Backs in view of Palmisano et al could replace the similar functioning molecules of Gersbach et al with predictable results. 
Haynes et al teach in Figure 2 that the DNA binding motif is 3’ of the promoter that is linked to a GFP protein. Binding occurs in the presence of inducer and is proximal to the promoter and leads to reactivation. It is noted that claim 23 describes but does not limit claim 22 to an RNA. However, considering it as a required limitation, it is noted that all genes encode RNA. Meanwhile figure 3B appears to show an all or none effect. The rates seem to range from slow to fast (see figures i.e. 11). That EED would mediate slow silencing and partial commitment is a desired result that since the methods and components are the same would be assumed to be an inherent component of the method. 
Backs teach binding occurs proximal to the promoter and leads to reactivation. Induction is the result of a kinase inducer.  Figure 3 shows that the DNA binding motif is 3’ of the promoter that is linked to a GFP protein. It is noted that claim 23 describes but does not limit claim 22 to an RNA. However, considering it as a required limitation, it is noted that all genes encode RNA. Meanwhile figure 3B appears to show an all or none effect. The rates seem to range from slow to fast (see figures i.e. 11). That EED would mediate silencing and reverting is a desired result that since the methods and components are the same would be assumed to be an inherent component of the method. 

Response to Arguments
	Applicants arguments are all based on amended claims wherein the new art addresses the issues. 

Conclusion
Should claims 30, 31, 34, 36, 38 and 40 be made independent with the proper limitations from claim 17 to indicate that the specific CR is actually chosen, these claims will be free of the art
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633